Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 9, line 18 through page 10, line 16, filed 10 June 2021, with respect to claims 1-12 and 22-39 have been fully considered and are persuasive.  The rejection of claims 1-11, 22-29 and 31-38 under 35 U.S.C. 102(a)(1) as being anticipated by JP2010006628 (hereafter JP ‘628) has been withdrawn; and, the rejection of claims 12, 30 and 39 under 35 U.S.C. 103 as being unpatentable over JP 2010006628 (hereafter JP ‘628) as applied to claims 1-3 above, and further in view of Wilkinson et al. (US 5,672,439) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-12 and 22-39 are allowable over the prior art references of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “the linear portions have an anisotropic orientation”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record, either alone or in combination.


Independent claim 2 recites “the linear portions have an anisotropic orientation”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record, either alone or in combination.
Claims 22-30 are allowable because of their dependency upon claim 2.

Independent claim 3 recites “the linear portions have an anisotropic orientation”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record, either alone or in combination.
Claims 31-39 are allowable because of their dependency upon claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729